Case 1:14-cv-23933-PCH Document 149-1 Entered on FLSD Docket 10/12/2018 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                             *
   John Doe #4, et al.,                      *
                                             *     Case No.:
                 Plaintiffs,                 *     14-cv-23933-Huck/McAliley
                                             *
   v.                                        *
                                             *
                                             *
   Miami-Dade County, Florida,               *
                                             *
                 Defendant.                  *
                                             *
   ______________________________________________________________________________

                             Parties’ Separate Schedules of Trial Exhibits

   The parties submit the following separate schedules of trial exhibits pursuant to the relevant
   scheduling order, ECF No. 84 at 1, and Local Rule 16.1(e)(9), which requires the following:
           Each party’s numbered list of trial exhibits, other than impeachment exhibits, with
           objections, if any, to each exhibit, including the basis of all objections to each
           document, electronically stored information and thing. The list of exhibits shall be
           on separate schedules attached to the stipulation, should identify those which the
           party expects to offer and those which the party may offer if the need arises, and
           should identify concisely the basis for objection. In noting the basis for objections,
           the following codes should be used: A–Authenticity I–Contains inadmissible
           matter (mentions insurance, prior conviction, etc.) R–Relevancy H–Hearsay UP–
           Unduly prejudicial-probative value outweighed by undue prejudice P–Privileged
           Counsel may agree on any other abbreviations for objections, and shall identify
           such codes in the exhibit listing them.

   Plaintiffs’ schedule of trial exhibits is as follows:

    Ex.                Document                    Expects Offered Objection            Basis for Objection
    No.                                            to offer if need  code
                                                             arises
     1    Expert Report – Pedro Greer                 x
     2    Expert Report – Andrew J.R.                 x
          Harris
Case 1:14-cv-23933-PCH Document 149-1 Entered on FLSD Docket 10/12/2018 Page 2 of 8



     3    Expert Rebuttal – Andrew J.R.        x
          Harris rebuttal to Richard
          McCleary
     4    Expert Report – Jill S. Levenson     x
     5    Expert Rebuttal – Jill S. Levenson   x
          rebuttal to Richard McCleary
     6    Final Amended Report – Kelly M.      x
          Socia
      7   Expert Rebuttal – Kelly M. Socia     x
      8   Declaration of Robert Berman         x
      9   Declaration of Rosa Noriega          x
     10   Deposition of Paul Imbrone with      x
          Exhibits
     11   Deposition of Victoria Mallette      x
          with Exhibits
     12   Deposition of Luis Poveda with       x
          Exhibits
     13   Deposition of Manual Sarria with     x
          Exhibits
     14   Liptak, Adam, “Did the Supreme       x
          Court Base a Ruling on a Myth”,
          New York Times, March 6, 2017
     15   Ellman, Ira Mark and Ellman, Tara,   x
          'Frightening and High': The
          Supreme Court’s Crucial Mistake
          About Sex Crime Statistics
          (September 16, 2015). Published at
          30 Constitutional Commentary 495
          (2015).
     17   Selected emails between Luis         x
          Poveda and Victoria Mallette
     18   Transcript of 11/15/2005 County      x
          Commission Hearing
     19   Deposition of Ron Book with          x
          exhibits
     20   Deposition of Richard McCleary       x
          with exhibits
     21   Miami Dade County’s Response         x
          to Plaintiffs’ First Set of
          Interrogatories
     22   Emails between Robert Berman         x
          and Victoria Mallette dated
          January 2, 2018
     23   Email chain between Robert           x
          Berman and Victoria Mallette




                                               2
Case 1:14-cv-23933-PCH Document 149-1 Entered on FLSD Docket 10/12/2018 Page 3 of 8



           dated September 21, 2017,
           through September 1, 2017.
     24    Email chain from Victoria                x
           Mallette to Citrus Staff dated
           October 24, 2017, and October 10,
           2017.
     25    Five photographs of the area             x
           where John Doe #4 Resides
     26    Four photographs of the area             x
           where John Doe #5 Resides
     27    Three photographs of the area            x
           where John Doe #6 Resides
     28    Skipp, Catharine, “A Law for the         x
           Sex Offenders Under a Miami
           Bridge,” Time, February 1, 2010
     29    Skipp, Catharine, “The Lobbyist          x
           Who Put Sex Offenders Under a
           Bridge,” Newsweek, July 24, 2009
     30    Florida Department of Health             x
           Memo from Samir Elmir dated
           January 19, 2018
     31    Jeffery T. Walker, Eliminate             x
           Residency Restrictions for Sex
           Offenders, 6 Criminology &
           Public Policy 4 (2007)


   Defendant’s schedule of trial exhibits is as follows:

     Ex.               Document                 Expects    Offered   Objection   Basis for Objection
     No.                                        to offer   if need
                                                            arises
      A     Miami-Dade County Ordinance            x
            No. 05-206
      B     Lawrence Greenfield, Sex               x
            Offenses and Offenders: An
            Analysis of Data on Rape and
            Sexual Assault, BUREAU OF
            JUSTICE STATISTICS (1997)
      C     Howard N. Snyder, Sexual               x
            Assault of Young Children as
            Reported to Law Enforcement:
            Victim, Incident, and Offender
            Characteristics, BUREAU OF
            JUSTICE STATISTICS (2000)



                                                    3
Case 1:14-cv-23933-PCH Document 149-1 Entered on FLSD Docket 10/12/2018 Page 4 of 8



      D   Rachel E. Morgan & Grace           x
          Kena, Criminal Victimization,
          2016, BUREAU OF JUSTICE
          STATISTICS (2017)
      E   Dean G. Kilpatrick et al., Youth   x
          Victimization: Prevalence and
          Implications, NATIONAL
          INSTITUTE OF JUSTICE (2003)
      F   Gene Abel et al., Self-Reported    x
          Sex Crimes of Nonincarcerated
          Paraphiliacs, 2 JOURNAL OF
          INTERPERSONAL VIOLENCE 3
          (1987)
      G   Allen J. Beck, Recidivism of       x
          Prisoners Released in 1983,
          BUREAU OF JUSTICE STATISTICS
          (1990)
      H   Robert A. Prentky et al.,          x
          Recidivism Rates Among Child
          Molesters and Rapists: A
          Methodological Analysis, 21
          LAW AND HUMAN BEHAVIOR
          635 (1997)
      I   Robert A. Prentky et al., Child    x
          Sexual Molestation: Research
          Issues, NATIONAL INSTITUTE OF
          JUSTICE (1997)
      J   Tim Bynum et al., Recidivism of    x
          Sex Offenders, CENTER FOR SEX
          OFFENDER MANAGEMENT
          (2001)
      K   Ron Langevin et al., Lifetime      x
          Sex Offender Recidivism: A 25-
          Year Follow-Up Study, 46
          CANADIAN JOURNAL OF
          CRIMINOLOGY AND CRIMINAL
          JUSTICE 531 (2004)
      L   Jeffrey T. Walker et al., The      x
          Geographic Link Between Sex
          Offenders and Potential
          Victims: A Routine Activities
          Approach, 3 JUSTICE RESEARCH
          AND POLICY 15 (2001)
     M    Amy D. Page et al., North          x
          Carolina Sexual Offender
          Legislation: Policy Placebo?,


                                             4
Case 1:14-cv-23933-PCH Document 149-1 Entered on FLSD Docket 10/12/2018 Page 5 of 8



          51 JOURNAL OF OFFENDER
          REHABILITATION 115 (2012)
      N   Miami-Dade County Public          x
          Schools, Transportation
          Handbook for School Staff
          (2015)
      O   Miami-Dade County Resolution      x
          No. R-13-17
      P   Miami-Dade Transportation         x
          Planning Organization, 2017
          Safe Routes to School
          Infrastructure Plans
      Q   Miami-Dade Transportation         x
          Planning Organization, Safe
          Routes to School 2014
          Infrastructure Plans
      R   Miami-Dade Transportation         x
          Planning Organization, Safe
          Routes to School Infrastructure
          Plans 2015
      S   Miami-Dade Police Sexual          x
          Crimes Bureau, Report (Aug
          26, 2008)
      T   Miami-Dade County Ordinance       x
          No. 10-01
      U   Declaration of Joshua Brashears   x
      V   U.S. Census Bureau, General       x
          Housing Characteristics: 2010 –
          Miami-Dade County
     W    Deposition of Dr. Andrew          x
          Harris with exhibits
      X   Expert Report of Dr. Richard      x
          McCleary
      Y   Deposition of Dr. Jill Levenson   x
          with exhibits
      Z   Deposition of Dr. Kelly Socia     x
          with exhibits
     AA   Deposition of Dr. Pedro Greer     x
          with exhibits
     BB   Cheryl Milloy, Six-Year           x
          Follow-Up of Released Sex
          Offenders Recommended for
          Commitment Under
          Washington’s Sexually Violent
          Predator Law, Where No
          Petition was Filed,


                                            5
Case 1:14-cv-23933-PCH Document 149-1 Entered on FLSD Docket 10/12/2018 Page 6 of 8



           WASHINGTON STATE INSTITUTE
           FOR PUBLIC POLICY (2003)
     CC    E-mail from Ada Martinez to           x
           Victoria Mallette dated March
           8, 2018
     DD    HAND Spreadsheet                      x
           (Unredacted)
     EE    Rodriguez, Rene, “Miami is            x
           still the worst city for renters in
           the U.S. for the second year in a
           row,” Miami Herald (Sept. 25,
           2018)
     FF    FDLE Sexual Offender and              x
           Predator Search,
           https://offender.fdle.state.fl.us/o
           ffender/sops/search.jsf
     GG    Miami-Dade County School &            x
           Daycare Buffer,
           https://gisweb.miamidade.gov/s
           chooldaycarebuffer/
     HH    Miami-Dade Sexual                     x
           Offenders/Predators Residence
           Search,
           https://gisweb.miamidade.gov/S
           EOPBuffer/
      II   Transcript of June 21, 2005           x
           Meeting of Miami-Dade County
           Board of County
           Commissioners
     JJ    Audio Recording of June 21,           x
           2005 Meeting of Miami-Dade
           County Board of County
           Commissioners
     KK    Transcript of Aug. 17, 2005           x
           Meeting of Miami-Dade County
           Community Outreach, Safety &
           Healthcare Administration
           Committee
     LL    Video Recording of Aug. 17,           x
           2005 Meeting of Miami-Dade
           County Community Outreach,
           Safety & Healthcare
           Administration Committee
    MM     Transcript of Nov. 15, 2005           x
           Meeting of Miami-Dade County



                                                 6
Case 1:14-cv-23933-PCH Document 149-1 Entered on FLSD Docket 10/12/2018 Page 7 of 8



          Board of County
          Commissioners
     NN   Audio Recording of Nov. 15,      x
          2005 Meeting of Miami-Dade
          County Board of County
          Commissioners
     OO   Transcript of December 10,       x
          2009 Meeting of Miami-Dade
          County Health, Public Safety &
          Intergovernmental Committee
     PP   Video Recording of December      x
          10, 2009 Meeting of Miami-
          Dade County Health, Public
          Safety & Intergovernmental
          Committee
     QQ   Transcript of Jan. 21, 2010      x
          Meeting of Miami-Dade County
          Board of County
          Commissioners
     RR   Video Recording of Jan. 21,      x
          2010 Meeting of Miami-Dade
          County Board of County
          Commissioners
          SEALED EXHIBITS
          BELOW
     SS   SEALED: Deposition of Doe        x
          #6 with exhibits
     TT   SEALED: Deposition of            x
          Ernesto Miranda
    WW    SEALED: Doe #4 1993              x
          judgment
     XX   SEALED: Deposition of Doe        x
          #4 with exhibits
     YY   SEALED: Doe #4 1994              x
          probation violation
     ZZ   SEALED: Deposition of Doe        x
          #5 with exhibits
    AAA   SEALED: Doe #5 judgment          x
    BBB   SEALED: Doe #5 probation         x
          order
    CCC   SEALED: Doe #5 registration      x
          violation
    DDD   SEALED: Doe #6 judgment          x
    EEE   SEALED: Doe #6 arrest            x
          affidavit



                                           7
Case 1:14-cv-23933-PCH Document 149-1 Entered on FLSD Docket 10/12/2018 Page 8 of 8



     FFFSEALED: Deposition of Doe        x
        #7
    GGG SEALED: Doe #7 charging          x                       .
        documents
    HHH SEALED: Depositions of two       x               H, R    John Doe #7 does not
        minors                                                   dispute he was convicted
                                                                 and is a covered person.
                                                                 The depositions of the
                                                                 victims are not relevant
                                                                 to an ex post fact
                                                                 analysis.
     III   SEALED: Deposition of Shawn   x
           Skinner




                                         8
